DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 6/9/2021 has been entered and made of record.  
				Examiner’s Note – Signal per se
Instant specification ¶ 102 defines that a “medium” used herein is not a signal.

Response to Amendment/Remarks
In the response filed Claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicant’s filing of a terminal disclaimer renders the non-statutory double patenting rejection of record moot and is accordingly withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 
Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe an orchestration system which tags events to further apply policies to the tagged events. 
Various examples have been found in the art describe aspects of the claimed invention.  Hugard et al. (US 8,955,036 B2) Col. 14 Ln. 49- Col. 15 Ln. 23, Col. 16 Ln. 1-9, teaches that when a device is turned on and joins the network it requests an IP address from the server.  Event based discovery sensors detect the event related to a service.  Hugard, Col. 9 Ln. 1-33, tags create groupings for similar entities with a string identifier.  Hugard, Col. 9 Ln. 34- Col. 10 Ln. 43, policy enforcer provides the policies to the environment and ensures that they are executed.
Hugard does not specifically recite the service that is instantiated due to requesting an address from a DHCP server.  Accordingly, Hugard does not, but in related art, Huang et al. (US 10,172,180 B1) Col. 14 Ln. 14-25 teaches instantiating the DHCP client service to request an IP address from the DHCP server.
		Hugard in view of Huang does not, but in related art, Buswell et al. (US 	2006/0282253 A1) ¶ 127, teaches tag that identifies the IP addresses linked with 	the service that was started.  		However, as applicant notes, Hugard in view of Huang in view of Buswell 	does not teach the amended portions of the independent claims.
  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/STEPHEN T GUNDRY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435